UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 4, 2012 HARBINGER GROUP INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-4219 74-1339132 (Commission File Number) (IRS Employer Identification No.) 450 Park Avenue, 27th Floor, New York, New York (Address of Principal Executive Offices) (Zip Code) (212) 906-8555 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On January 4, 2012, Harbinger Group Inc., a Delaware corporation (the “Company”), and Mr. Richard Hagerup entered into an employment agreement(the “Employment Agreement”) effective as of December 1, 2011, pursuant to which the term of Mr. Hagerup's employment as the Interim Chief Accounting Officer of the Company was extended to June 1, 2012 or until Mr. Hagerup resigns or is removed from such position.Concurrently with execution of the Employment Agreement, Mr. Hagerup was re-appointed as the Interim Chief Accounting Officer of Zap.Com Corporation, a subsidiary of the Company (“Zap.com”). Mr. Hagerup has been the Interim Chief Accounting Officer of the Company and Zap.com since December 1, 2010.From January 12, 2010until December 1, 2010,Mr.Hagerup served as the contract controller of the Company. From April1980 to April2008, Mr.Hagerup held various accounting and financial reporting positions with Triarc Companies, Inc. (“Triarc”) (now The Wendy’s Company) and its affiliates, last serving as Controller of Triarc.During the time of Mr.Hagerup’s employment, Triarc was a holding company listed on the New York Stock Exchange that held controlling financial interests in various other companies, including Arby’s Restaurant Group, Inc. (the franchisor of the Arby’s restaurant system). The Wendy’s Company is not an affiliate of the Company. Pursuant to the terms of the Employment Agreement, Mr.Hagerup’s bi-weekly pay is $9,230.77. Although the Company and Mr. Hagerup anticipate that Mr. Hagerup's employment will cease on June 1, 2012, Mr.Hagerup’s employment is temporary and “at will” and may be terminated by Mr.Hagerup or the Company at any time for any reason or no reason whatsoever and without notice.As a temporary employee, Mr.Hagerup is not eligible to participate in any of the Company’s benefit plans.If the Company terminates Mr.Hagerup’s employment other than for “Cause” (as defined in the Employment Agreement) upon less than 30days’ notice, the Company will continue to pay Mr.Hagerup’s salary through the 30-day period. Zap.com is not separately compensating Mr. Hagerup for the services he will provide to Zap.com. The description of the Employment Agreement does not purport to be a complete description of the terms thereof and is qualified in its entirety by reference to the complete text of the agreement, a copy of which is attached as Exhibit10.1 and is incorporated herein by reference. Item9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Temporary Employment Agreement, dated as of January 4, 2012, by and between Richard Hagerup and Harbinger Group Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HARBINGER GROUP INC. Date: January 4, 2012 By: /s/ Francis T. McCarron Name: Francis T. McCarron Title: Executive Vice President and Chief Financial Officer 3
